Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Applicant's representative, Mr. John Anastasi (Reg. No. 37,765), on July 15, 2022.
The application has been amended as follow:
In the claim:  

1. (Previously Presented) An improved chatbot system for accessing at least one remote primary system for storing and processing user data and tasks, the chatbot system comprising: 
a personal mobile communications device; 
a mobile application adapted to be installed on the personal mobile communications device so as to have access to the native functionality and associated data thereof;
a chatbot server adapted to provide an interface for at least one primary system, wherein the chatbot server communicates with the mobile application using a modified message type, where a modified message of the modified message type sent to the chatbot server from the personal mobile communication device comprises: 
a header, comprising an identifying tag, indicating that the modified message is of the modified message type; 
a main component; and 
a supplementary component, 
wherein each component comprises at least one data element and wherein the supplementary component comprises an instruction to the mobile application to be implemented using native functionality of the mobile device, or data associated with the native functionality of the mobile device. 

2. (Currently Amended) [[A]] The improved chatbot system as claimed in claim 1 wherein when a modified message of the modified message type is sent by the chatbot server, the supplementary component comprises the instruction to the mobile application to be implemented using the native functionality of the mobile device. 

3. (Currently Amended) [[A]] The improved chatbot system as claimed in claim 2 wherein the supplementary component comprises an instruction in relation to generating a notification. 

4. (Currently Amended) [[A]] The improved chatbot system as claimed in claim 3 wherein the instruction relates to generating a notification at a certain time or at a certain location. 

5. (Currently Amended) [[A]] The improved chatbot system as claimed in claim 1 wherein when a modified message of the modified message type is sent by the mobile application, the supplementary component comprises the data associated with the native function functionality of the mobile device. 

6. (Currently Amended) [[A]] The improved chatbot system as claimed in claim 1 wherein the supplementary component comprises a metadata data element relating to a data element of the main component. 

7. (Currently Amended) [[A]] The improved chatbot system as claimed in claim 1 wherein the supplementary component comprises non-text data. 

8. (Currently Amended) [[A]] The improved chatbot system as claimed claim 1 wherein the supplementary component comprises a JSON data element. 

9. (Currently Amended) [[A]] The improved chatbot system as claimed in | claim wherein the supplementary component comprises one or more of calendar data, contact data; location data; clock and alarm data; compass data; sensor data; biometric data, image data, device usage data, and device configuration data. 

10. (Currently Amended) [[A]] The improved chatbot system as claimed in claim 1 wherein the mobile application is a native application. 

11. (Currently Amended) [[A]] The improved chatbot system as claimed in claim 1 wherein the mobile application is a light app such that the processing for the chatbot system is carried out by the chatbot server. 

12. (Currently Amended) [[A]] The improved chatbot system as claimed in claim 1 wherein the chatbot system is adapted to communicate via Microsoft Directline API. 

13. (Currently Amended) [[A]] The improved chatbot system as claimed in claim 1 wherein the chatbot system is a federated chatbot system comprising a parent chatbot and at least one sub-chatbot. 

14. (Currently Amended) [[A]] The improved chatbot system as claimed in claim 1 wherein the chatbot system comprises two or more chatbots. 

15. (Previously Presented) An improved method of operating a chatbot system for accessing at least one remote primary system for storing and processing user data and tasks, the chatbot system comprising a chatbot server and at least one mobile application installed on a personal mobile communications device so as to have access to native functionality and associated data thereof, wherein the chatbot server is adapted to act as an interface between one or more primary systems and the at least one mobile application, the method comprising: 
the chatbot server receiving a message from the mobile application; and 
the chatbot server identifying a tag on the message indicating that the message is a modified message, the modified message having a header comprising an identifying tag indicating that the modified message is of the modified message type, wherein the modified message comprises a main component and a supplementary component, each component comprising at least one data element and wherein the supplementary component comprises data associated with a native function of the mobile device. 

16. (Currently Amended) [[A]] The improved method as claimed in claim 15 comprising the chatbot server transmitting a modified message to the mobile application, wherein the supplementary component of the modified message comprises an instruction to the application to be implemented using native functionality of the mobile device. 

17. (Currently Amended) [[A]] The improved method as claimed in claim 16 comprising the mobile application implementing the instruction from the modified message. 

18. (Currently Amended) [[A]] The improved method as claimed in claim 15 comprising the mobile application transmitting a modified message to chatbot server wherein the supplementary component comprises the data associated with the native function of the mobile device. 

19. (Cancel).

20. (Previously Presented) A chatbot system comprising: 
a personal mobile communications device; 
a chatbot server; and 
a mobile application configured to provide a user with a conversational interface to the chatbot server for accessing at least one remote primary system for storing and processing user data and tasks, the mobile application being adapted to be installed on the personal mobile communications device so as to have access to native functionality and associated data thereof and to communicate with the chatbot server using messages of a modified message type, wherein a modified message sent from the personal mobile communication device to the chatbot server comprises: 
a header, comprising an identifying tag, indicating that the modified message is of the modified message type; 
a main component; and 
a supplementary component, 
wherein the mobile application is further adapted to identify modified messages on receipt and generate modified messages for transmission and wherein the supplementary component comprises an instruction to the mobile application to be implemented using the native functionality of the personal mobile communication device, or data associated with the native functionality of the personal mobile communication device. 

21. (Currently Amended) [[A]] The chatbot system as claimed in claim 20 wherein the supplementary component of a received modified message comprises an instruction to the mobile application to be implemented using the native functionality of the mobile device. 

22. (Currently Amended) [[A]] The chatbot system as claimed in claim 21 wherein the mobile application is adapted to generate a modified message where the supplementary component comprises the data associated with a native functionality of the personal mobile communication device. 

23. (Previously Presented) A method of operation of a mobile application on a mobile device, the mobile application adapted to communicate with a chatbot server, the method comprising: 
creating a message of a modified message type, the modified message comprising a main component and a supplementary component, wherein creating the message comprises: 
adding an identifying tag to the modified message to specify that it is of the modified message type, and 
populating the supplementary component of the message with data associated with a native function of the mobile device; 
transmitting the modified message to the chatbot server; receiving a message from the chatbot server; and 
checking for a modified message identifying tag on the received message, and if present, processing the supplementary component of the received message. 

24. (Currently Amended) [[A]] The method as claimed in claim 23 wherein the supplementary component of the received message comprises an instruction to the application to be implemented using native functionality of the mobile device, and the method comprising the mobile application implementing the instruction.

Reasons for Allowance 
The following is the examiner’s statement of reasons for allowance:
Claims 1-18 and 20-24 are allowed.
This communication warrants no examiner’s reason for allowance, as applicant’s reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e).  In this case, the substance of applicant’s remark filed on May 03, 2022 with respect to arguments that point out and make clear the reason claims are patentable over the prior art of record.  Thus, the reason for allowance is in all probability evident from the record and no statement for examiner’s reason for allowance is necessary (see MPEP 13202.14).		
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Follansbee, can be reached at (571) 272-3964. 
The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/THU HA T NGUYEN/Primary Examiner, Art Unit 2444